Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 2/4/22 are acknowledged; claims 1-9 and 11-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 20120199358) in view of Waldorf (US 20080237957).
CLAIM 1:  Larsson discloses a subsea well intervention cap (connecting part 2).  The structure comprises: a frame (9); a first clamp segment (part of clamp 3) coupled to the frame and configured to be fitted over a horizontally oriented flowpath of a subsea well equipment component (see Figures); a second clamp segment (top of clamp 3) having a rim segment (see paragraph 0042 discussing surfaces) configured to interface with the first clamp segment, wherein the second clamp segment is movable with respect to the first clamp segment (see paragraph 0064).  An actuation mechanism coupled to the frame that selectively moves the second clamp segment in a vertically upward direction and in an axial direction toward the first clamp segment (see paragraph 0041, activating via bolt 3a).
Larsson fails to disclose a pin/slot cam arrangement between the frame and the second clamp segment that guides movement of the second clamp segment with respect to the frame, wherein the pin/slot cam arrangement comprises one or more pins extending from one of the frame or the second clamp segment into one or more corresponding slots formed in the other of the frame or the second clamp segment.
Waldorf discloses a clamp system.
Waldorf discloses a pin/slot cam arrangement (pins 84; slots 86) between the frame (walls 80) and the second clamp segment (of clamp 88) that guides movement of the second clamp segment with respect to the frame, wherein the pin/slot cam arrangement comprises one or more pins extending from one of the frame or the second clamp segment into one or more corresponding slots formed in the other of the frame or the second clamp segment (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Larsson to include the pin/slot arrangement of Waldorf as described in the claim as a combination of known prior art elements in which the pin/slot arrangement would serve the same function of controlling the clamp movements relative to the frame in the combination as it does in the prior art of Waldorf (see paragraphs 0023-234).  The similar functioning of the arrangement would be recognized by one of ordinary skill in the art to yield a predictable result.
CLAIM 2:  The first clamp segment is stationary with respect to the frame (see Fig. 2, clamp secured to frame).
CLAIM 3:  The first clamp segment has a rounded face sized to fit over the horizontally oriented flowpath (see Fig. 2 showing rounded face).
CLAIM 4:  The first clamp segment has a rim segment that extends from the rounded face in the axial direction, wherein the rim segment of the first clamp segment is arc-shaped and traces part of a circumference the rounded face (see Fig. 2).
CLAIM 5:  The rim segment of the first clamp segment extends circumferentially between 200 degrees and 270 degrees (see Fig. 2; center part and one arm making most of the circle).
CLAIM 6:  The rim segment of the second clamp segment is arc-shaped and traces a remainder of the circumference of the rounded face (see Fig. 2).
CLAIM 7:  The actuation mechanism comprises one or more power screws (bolt 3a) coupled to the frame, wherein the one or more power screws each comprise a rotatable component and a translating component (to activate clamp).
CLAIM 8:  The actuation mechanism further comprises one or more rods extending vertically from the one or more power screws to connect the second clamp segment to the one or more power screws, wherein rotation of the one or more power screws causes vertical movement of the one or more rods and of the attached second clamp segment (the portion of the bolt to be activated by the ROV).
CLAIM 9:  Larsson discloses the elements of claim 7 as discussed above.
Larsson fails to disclose wherein the one or more power screws comprise two tandem power screws coupled together via a drive chain, wherein the tandem power screws are operable in response to rotation from a single remote operated vehicle (ROV) connector.
Examiner takes official notice that multiple power screws and drive chains are well known in the art as a means of adding more consistent power.
It would have been obvious to one of ordinary skill in the art to modify the clamp of Larsson to include the second power screw and drive chain as described in the claim as a combination of known prior art elements in which the second screw and drive chain would function in their known means of supplying consistent power over two screws such that one of ordinary skill in the art would expect the power provided by the screws to be even over the two portions of the clamp and allow for a consistent clamping action.
CLAIMS 11-20:  These methods are inherent to the above structures as activated by the ROV (see paragraphs 0029, 41).


Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/4/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 11, the connector 3 of Larsson would have relative vertical and axial directional movement between the two clamp segments.  As shown in Figures 6A-6D, the initial position shown in Fig. 6A is angled, whereas the final position of Fig. 6D is flat.  The final orientation is achieved by locking the connector, thus the activation is what moves the clamp from the first to second position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679